Case 1:18-cv-02032-CFC-CJB Document 238 Filed 11/25/20 Page 1 of 5 PageID #: 102590




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                       )
    PAR PHARMACEUTICAL, INC., PAR      )
    STERILE PRODUCTS, LLC, and ENDO    )
    PAR INNOVATION COMPANY, LLC,       )   C.A. No. 18-2032-CFC-CJB
                                       )   (Consolidated)
                       Plaintiffs,     )
                                       )
    v.                                 )
                                       )
    AMNEAL PHARMACEUTICALS OF          )   REDACTED VERSION
    NEW YORK, LLC, et al.,             )
                                       )
                       Defendants.     )
                                       )

                    DEFENDANTS’ LETTER TO THE HONORABLE
                  CHRISTOPHER J. BURKE FROM ANNE SHEA GAZA


   Dated: November 18, 2020

   OF COUNSEL:                             Anne Shea Gaza (No. 4093)
                                           Robert M. Vrana (No. 5666)
   Huiya Wu                                YOUNG CONAWAY STARGATT
   Linnea Cipriano                          & TAYLOR, LLP
   Tiffany Mahmood                         Rodney Square
   Jacqueline Genovese Bova                1000 North King Street
   Grace Peace Truong                      Wilmington, DE 19801
   GOODWIN PROCTER LLP                     302-571-6600
   The New York Times Building             agaza@ycst.com
   620 Eighth Avenue                       rvrana@ycst.com
   New York, NY 10018
   212.813.8800                            Attorneys for Defendants
   hwu@goodwinlaw.com
   lcipriano@goodwinlaw.com
   tmahmood@goodwinlaw.com
   jbova@goodwinlaw.com
   gtruong@goodwinlaw.com

   John T. Bennett
   Shaobo Zhu
   GOODWIN PROCTER LLP
   100 Northern Avenue
Case 1:18-cv-02032-CFC-CJB Document 238 Filed 11/25/20 Page 2 of 5 PageID #: 102591




   Boston, MA 02210
   617.570.8712
   jbennett@goodwinlaw.com
   szhu@goodwinlaw.com




   27357847.1
Case 1:18-cv-02032-CFC-CJB Document 238 Filed 11/25/20 Page 3 of 5 PageID #: 102592
                                                                                         WILMINGTON
                                                                                        RODNEY SQUARE

                                                                                            NEW YORK
                                                                                    ROCKEFELLER CENTER

                                                                                         Anne Shea Gaza
                                                                                           P 302.571.6727
                                                                                           F 302.576.3439
                                                                                          agaza@ycst.com

                                        November 18, 2020


   VIA CM/ECF

   The Honorable Christopher J. Burke
   United States District Court
     for the District of Delaware
   844 N. King Street
   Wilmington, DE 19801

        Re: Par Pharmaceutical, Inc., et al. v. Amneal Pharmaceuticals of New York, LLC, et al.
            C.A. No. 18-2032-CFC (Consolidated)

   Dear Magistrate Judge Burke:

   During the hearing on Monday November 16, 2020, Your Honor inquired into whether Amneal
   had in mind the opinions presented in Dr. Winter’s report when it limited its section 112
   invalidity defenses in the July 31, 2020 letter (D.I. 223, Exh. D). The answer is yes.

   Without revealing the discussions with then-co-defendants Fresenius and Amphastar, which are
   privileged and work product subject to joint-defense protection, Amneal can confirm that the
   unknown meaning of “sequence homology” was pursued during fact discovery.




                             Young Conaway Stargatt & Taylor, LLP
                    Rodney Square | 1000 North King Street | Wilmington, DE 19801
                      P 302.571.6600 F 302.571.1253 YoungConaway.com
Case 1:18-cv-02032-CFC-CJB Document 238 Filed 11/25/20 Page 4 of 5 PageID #: 102593

   Young Conaway Stargatt & Taylor, LLP
   The Honorable Christopher J. Burke
   November 18, 2020
   Page 2




                                                                    )

   Dr. Winter cites the        testimony in paragraph 500 of his report in support of his written
   description and enablement opinions (D.I. 223, Exh. A). In the paragraphs Par seeks to strike,
   Dr. Winter not only opines that the meaning of “sequence homology” is unclear, but also that a
   POSA would not know how to determine “percent sequence homology.”

   Thus, contrary to Par’s assertion that Amneal ambushed Par with its section 112 defenses,
   Amneal included the written description and enablement defenses in its invalidity contentions,
   pursued fact discovery with these defenses in mind, and identified them in its July 31
   letter. Accordingly, the Court should deny Par’s motion to strike the portions of Dr. Winter’s
   report relating to these two defenses.

   Should Your Honor have any questions or concerns regarding the foregoing, counsel for Amneal
   are available at the Court’s convenience.

                                                       Respectfully,

                                                       /s/ Anne Shea Gaza

                                                       Anne Shea Gaza (No. 4093)

   cc: All Counsel of Record (via electronic mail & CM/ECF)
Case 1:18-cv-02032-CFC-CJB Document 238 Filed 11/25/20 Page 5 of 5 PageID #: 102594




                      Exhibits 1 & 2
     Redacted in Their Entirety
